[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                        FILED
                                                                U.S. COURT OF APPEALS
                                No. 10-14144                      ELEVENTH CIRCUIT
                            Non-Argument Calendar                     JULY 25, 2011
                          ________________________                     JOHN LEY
                                                                        CLERK
                     D.C. Docket No. 1:10-cr-00047-KD-N-1

UNITED STATES OF AMERICA,

                                    llllllllllllllllllllllllllllllllllllllllPlaintiff-Appellee,

                                       versus

JAMES KEVIN PUCKETT,

                                 llllllllllllllllllllllllllllllllllllllllDefendant-Appellant.

                          _______________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                          ________________________

                                 (July 25, 2011)

Before TJOFLAT, EDMONDSON and FAY, Circuit Judges.

PER CURIAM:

      Raymond A. Pierson, appointed counsel for James Kevin Puckett in this

direct criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Puckett’s conviction and

sentence is AFFIRMED.




                                         2